358 S.W.3d 587 (2012)
Donald PULLUM, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96752.
Missouri Court of Appeals, Eastern District, Division Four.
February 14, 2012.
*588 Gwenda Renee' Robinson, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, and ROBERT M. CLAYTON III, JJ.

ORDER
PER CURIAM.
Donald Pullum appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Pullum argues he was denied his right to effective assistance of counsel. We find that the motion court's findings and conclusions are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).